

 
 

--------------------------------------------------------------------------------

 



 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE AND
PROVINCIAL SECURITIES LAWS.
 
 
LML PAYMENT SYSTEMS, INC.
 
COMMON STOCK PURCHASE WARRANT
 
400,000 Shares
March 26, 2008
 
1. Issuance.  For value received, this Warrant is issued to Ladenburg, Thalman &
Co. Inc., by LML PAYMENT SYSTEMS, Inc., a Yukon corporation (hereinafter with
its successors called the “Company”).
 
2. Purchase Price; Number of Shares.  The registered holder of this Warrant (the
“Holder”) is entitled upon surrender of this Warrant with the subscription form
annexed hereto duly executed, at the principal office of the Company, to
purchase from the Company FOUR HUNDRED THOUSAND (400,000) fully paid and
nonassessable shares (the “Shares”) of common stock, no par value per share, of
the Company (the “Common Stock”), at a price per share of US$3.40 (the “Purchase
Price”).  Until such time as this Warrant is exercised in full or expires, the
securities issuable upon exercise of this Warrant are subject to adjustment as
hereinafter provided.  The person or persons under whose name or names any
certificate representing shares of Common Stock is issued hereunder shall be
deemed to have become the holder of record of the shares represented thereby as
at the close of business on the date this Warrant is exercised with respect to
such shares, whether or not the transfer books of the Company shall be closed.
 
3. Payment of Purchase Price.  The Purchase Price may be paid by wire transfer,
in cash or by banker’s or certified check.
 
4. Partial Exercise.  This Warrant may be exercised in part, and the Holder
shall be entitled to receive a new warrant, which shall be dated as of the date
of this Warrant, covering the number of shares in respect of which this Warrant
shall not have been exercised.
 
5. Fractional Shares.  In no event shall any fractional share of Common Stock be
issued upon any exercise of this Warrant.  If, upon exercise of this Warrant as
an entirety, the Holder would, except as provided in this Section 5, be entitled
to receive a fractional share of Common Stock, then the Company shall round down
the fractional share to the nearest whole number.
 

 
 

--------------------------------------------------------------------------------

 

6. Commencement, Expiry Date; Early Termination.
 
(a) Commencement. This Warrant may be exercised commencing six (6) months after
the date of its issuance, and not before.
 
(b) Expiry Date.  Except as otherwise set forth in this Section 6, this Warrant
shall expire on the close of business on March 26, 2013 (the “Expiry Date”), and
shall be void thereafter.
 
(c) Early Termination.  In the event of, at any time prior to the Expiry Date,
any capital reorganization, or any reclassification of the capital stock of the
Company (other than as a result of a stock dividend or subdivision, split-up or
combination of shares), or the consolidation or merger of the Company with or
into another corporation, or the sale or other disposition of all or
substantially all the properties and assets of the Company in its entirety to
any other person, the Company shall provide to the Holder fifteen (15) days
advance written notice of such reorganization, reclassification, consolidation,
merger or sale or other disposition of the Company’s assets, and this Warrant
shall terminate unless exercised prior to the occurrence of such reorganization,
reclassification, consolidation, merger or sale or other disposition of the
Company’s assets.
 
7. Reserved Shares; Valid Issuance.  The Company covenants that it will at all
times from and after the date hereof reserve and keep available such number of
its authorized shares of Common Stock, free from all preemptive or similar
rights therein, as will be sufficient to permit the exercise of this Warrant in
full into shares of Common Stock upon such exercise.  The Company further
covenants that such shares as may be issued pursuant to such exercise will, upon
issuance, be duly and validly issued, fully paid and nonassessable with respect
to the issuance thereof.
 
8. Exercise Price Adjustments.
 
(a) Adjustment For Stock Splits And Combinations.  If the Company shall at any
time or from time to time after the date of original issuance of this Warrant
(the “Date of Original Issue”) effect a subdivision or reverse stock split of
the outstanding Common Stock, the Exercise Price and the number of shares of
Common Stock into which this Warrant is exerciseable in effect immediately
before such subdivision or reverse stock split shall be proportionately
adjusted.  Any adjustment under this Section 8(a) shall become effective at the
close of business on the date the reverse stock split or subdivision becomes
effective.
 
(b) Adjustment For Common Stock Dividends And Distributions.  If the Company at
any time or from time to time after the Date of Original Issue issues, or fixes
a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable solely in additional shares of
Common Stock, the Exercise Price that is then in effect shall be decreased as of
the time of such issuance or, in the event such record date is fixed, as of the
close of business on such record date, by multiplying the Exercise Price by a
fraction (i) the numerator of which is the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and (ii) the denominator of which is
the sum of the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date plus the number of shares of Common Stock issuable in payment of
such dividend or distribution; provided, however, that if such record date is
fixed and such dividend is not fully paid or if such distribution is not fully
made on the date fixed therefor, the Exercise Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Exercise Price shall be adjusted pursuant to this Section 8(b) to reflect the
actual payment of such dividend or distribution.
 

 
- 2 -

--------------------------------------------------------------------------------

 

(c) Adjustment For Reclassification, Exchange And Substitution.  If at any time
or from time to time after the Date of Original Issue, the Common Stock issuable
upon the conversion of this Warrant is changed into the same or a different
number of shares of any class or series of stock, whether by recapitalization,
reclassification or otherwise (other than a subdivision or combination of shares
or stock dividend or a reorganization, merger, consolidation or sale of assets
provided for elsewhere in this Section 8), then in any such event the Holder
shall have the right thereafter to exercise this Warrant for the kind and amount
of stock and other securities and property receivable upon such
recapitalization, reclassification or other change by holders of the number of
shares of Common Stock into which this Warrant could have been converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.
 
(d) Certificate Of Adjustment.  In each case of an adjustment or readjustment of
the Exercise Price for the number of shares of Common Stock or other securities
issuable upon conversion of this Warrant, the Company, at its own expense, shall
cause its Secretary or Treasurer to compute such adjustment or readjustment in
accordance with the provisions hereof and prepare a certificate showing such
adjustment or readjustment, and shall mail such certificate, by first class
mail, postage prepaid, to the Holder at the Holder’s address as shown in the
Company’s books.  The certificate shall set forth such adjustment or
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based.  No adjustment in the Exercise Price shall be required to
be made unless it would result in an increase or decrease of at least one cent,
but any adjustments not made because of this sentence shall be carried forward
and taken into account in any subsequent adjustment otherwise required
hereunder.
 
(e) Notices Of Record Date.  Upon (i) the establishment by the Company of a
record of the holders of common shares for the purpose of determining the
holders thereof who are entitled to receive any dividend or other distribution,
or (ii) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, any merger or
consolidation of the Company with or into any other Company, or any transfer of
all or substantially all the assets of the Company to any other person or any
voluntary or involuntary dissolution, liquidation or winding up of the Company,
the Company shall mail to the Holder at least 10 days prior to the record date
specified therein a notice specifying (A) the date on which any such record is
to be taken for the purpose of such dividend or distribution and a description
of such dividend or distribution, (B) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding up is expected to become effective, and (C) the date, if any, that is to
be fixed as to when the holders of record of Common Stock (or other securities),
shall be entitled to exchange their shares of Common Stock (or other
securities), for securities or other property deliverable upon such
reorganization, reclassification transfer, consolidation, merger, dissolution,
liquidation or winding up.
 
9. Representations, Warranties and Covenants.  This Warrant is issued and
delivered by the Company and accepted by the Holder on the basis of the
following representations, warranties and covenants made by the Company:
 
(a) The Company has all necessary authority to issue, execute and deliver this
Warrant and to perform its obligations hereunder.  This Warrant has been duly
authorized, issued, executed and delivered by the Company and is the valid and
binding obligation of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws of general application affecting the
enforcement of the Holder’s rights or by general equity principals or public
policy concerns.
 

 
- 3 -

--------------------------------------------------------------------------------

 

(b) The shares of Common Stock issuable upon the exercise of this Warrant have
been duly authorized and reserved for issuance by the Company and, when issued
in accordance with the terms hereof, will be validly issued, fully paid and
nonassessable.
 
10. Amendment and Waiver.  Subject to the provisions of the Securities Purchase
Agreement, this Warrant may not be amended without the express written consent
of both the Company and the Holder.
 
11. Piggyback Registration.
 
(a) If the Company decides to file a registration statement (the "Registration
Statement") under the 1933 Act covering the distribution or sale of any
securities of the Company other than the Shares (other than a registration on
Form S-8), it shall forthwith give written notice (the "Registration Notice") to
the Holder of such decision.  The Holder shall have the right to elect, by
written notice (the "Reply to Registration Notice") to be given to the Company
not more than five (5) business days following receipt of the Registration
Notice, to have the Registration Statement cover the sale of the Shares by the
Holder.
 
(b) This Agreement shall be subject to the right of the Company to include none
or a lesser number of Shares for qualification under the Registration Statement
at the direction (made reasonably) of any underwriter or agent engaged by the
Company in connection with the offering.
 
(c) The obligations of the Company under this Agreement shall terminate and be
of no further effect upon the earliest to occur of the following:
 
(i) when all Shares shall have been sold pursuant to Rule 144 (or any successor
provision) under the 1933 Act;
 
(ii) when all Shares shall have been otherwise transferred and a new
certificate(s) for such Shares not bearing a legend restricting further transfer
shall have been delivered by the Company; and
 
(iii) that day that is two (2) years following the original issue date of the
Shares.
 
(d) The Company shall keep effective any registration or qualification
contemplated by this Agreement during the period indicated in section (c) hereof
and shall from time to time amend or supplement each applicable registration
statement, preliminary prospectus, final prospectus, application, document, and
communication for such period of time as shall be required to permit the Holder
to complete the offer and sale of the Shares covered thereby.
 
12. Representations and Covenants of the Holder.  This Warrant has been entered
into by the Company in reliance upon the following representations and covenants
of the Holder, which by its execution hereof the Holder hereby confirms:
 
(a) the Holder is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and the Holder is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to, investments in shares presenting an investment
decision like that involved in the purchase of the Shares and the Warrant,
including investments in securities issued by the Company and investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Warrant;
 

 
- 4 -

--------------------------------------------------------------------------------

 

(b) the Holder is acquiring the Warrant in the ordinary course of its business
and for its own account for investment only and with no present intention of
distributing the Warrant or any of the Shares or any arrangement or
understanding with any other persons regarding the distribution of the Warrant
or the Shares; and
 
(c) the Holder will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) the Warrant or any of the Shares except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder.
 
13. Notices, Transfers, Etc.
 
(a) Notices.  Any notice or written communication required or permitted to be
given to the Holder may be given by certified mail or delivered to the Holder at
the address most recently provided by the Holder to the Company.
 
(b) Transfers.  Subject to compliance with applicable federal, state and
provincial securities laws, this Warrant may be transferred by the Holder to an
affiliate or a related party of the Holder with respect to any or all of the
shares purchasable hereunder.  Upon surrender of this Warrant to the Company,
together with the assignment notice annexed hereto duly executed, for transfer
of this Warrant as an entirety by the Holder, the Company shall issue a new
warrant of the same denomination to the assignee.  Upon surrender of this
Warrant to the Company, together with the assignment hereof properly endorsed,
by the Holder for transfer with respect to a portion of the shares of Common
Stock purchasable hereunder, the Company shall issue a new warrant to the
assignee, in such denomination as shall be requested by the Holder hereof, and
shall issue to such Holder a new warrant covering the number of shares in
respect of which this Warrant shall not have been transferred.
 
(c) Lost Warrants.  In case this Warrant shall be mutilated, lost, stolen or
destroyed, the Company shall issue a new warrant of like tenor and denomination
and deliver the same (i) in exchange and substitution for and upon surrender and
cancellation of any mutilated Warrant or (ii) in lieu of any Warrant lost,
stolen or destroyed, upon receipt of an affidavit of the Holder or other
evidence reasonably satisfactory to the Company of the loss, theft or
destruction of such Warrant and an indemnification of loss by the Holder in
favor of the Company.
 
14. Transfer to Comply with the Securities Act of 1933.  This Warrant may not be
exercised and neither this Warrant nor any of the Shares, nor any interest in
either, may be offered, sold, assigned, pledged, hypothecated, encumbered or in
any other manner transferred or disposed of, in whole or in part, except in
compliance with applicable United States federal, state and provincial
securities laws and the terms and conditions hereof.  Each Warrant shall bear a
legend in substantially the same form as the legend set forth on the first page
of this Warrant.  Each certificate for Shares issued upon exercise of this
Warrant, unless at the time of exercise such Shares are acquired pursuant to a
registration statement that has been declared effective under the Securities Act
and applicable blue sky laws, shall bear a legend substantially in the following
form:
 

 
- 5 -

--------------------------------------------------------------------------------

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR
THE SECURITIES LAWS OF ANY STATE, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED
OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS
DEFINED IN REGULATION S OF THE SECURITIES ACT) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS THEREOF, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE AND PROVINCIAL SECURITIES LAWS.”
 
Any certificate for any Shares issued at any time in exchange or substitution
for any certificate for any Shares bearing such legend (except a new certificate
for any Shares issued after the acquisition of such Shares pursuant to a
registration statement that has been declared effective under the Securities
Act) shall also bear such legend unless, in the opinion of counsel for the
Company, the Shares represented thereby need no longer be subject to the
restriction contained herein.  The provisions of this Section 13 shall be
binding upon all subsequent holders of certificates for Shares bearing the above
legend and all subsequent holders of this Warrant, if any.
 
15. Rights of Holder.  Holder shall not, by virtue hereof, be entitled to any
rights of a stockholder of the Company, either at law or equity, and the rights
of Holder are limited to those expressed in this Warrant.  Nothing contained in
this Warrant shall be construed as conferring upon Holder hereof the right to
vote or to consent or to receive notice as a stockholder of the Company on any
matters or with respect to any rights whatsoever as a stockholder of the
Company.  No dividends or interest shall be payable or accrued in respect of
this Warrant or the interest represented hereby or the Shares purchasable
hereunder until, and only to the extent that, this Warrant shall have been
exercised in accordance with its terms.
 
16. No Impairment.  Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Certificate of Incorporation
or through any reclassification, capital reorganization, consolidation, merger,
sale or conveyance of assets, dissolution, liquidation, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
of performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder.
 
17. Governing Law.  This Warrant shall be deemed to be made under and shall be
construed in accordance with the laws of the province of British Columbia and
the federal laws of Canada without giving effect to the principles of conflict
of laws thereof.
 

 
- 6 -

--------------------------------------------------------------------------------

 

18. Currency.  All funds expressed in this Warrant are stated in United States
dollars.
 
19. Electronic Means.  Delivery of an executed copy of this Warrant by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Warrant as of the date hereinafter set forth.
 
20. Headings.  The headings used in this Warrant are used for convenience only
and are not to be considered in construing or interpreting this Warrant.
 
21. Entire Agreement.  This Warrant together with the Engagement Agreement
represents the entire agreement between the parties hereto with respect to the
subject matter hereof and there are no representations, warranties or
commitments, except as set forth herein.  This Warrant may be amended only by an
instrument in writing executed by the parties hereto.
 
22. Successors and Assigns.  This Warrant shall be binding upon the Company’s
successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.
 
23. Business Days.  If the last or appointed day for the taking of any action
required or the expiry of any rights granted herein shall be a Saturday or
Sunday or a legal holiday in the Province of British Columbia, or the State of
New York, then such action may be taken or right may be exercised on the next
succeeding day which is not a Saturday or Sunday or such a legal holiday.
 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer and to be dated as of the date first written above.
 



   LML PAYMENT SYSTEMS, INC.      
By:/s/ Patrick H. Gaines
 
Name:  Patrick H. Gaines
 
Title:   Chief Executive Officer






 
- 7 -

--------------------------------------------------------------------------------

 

LML PAYMENT SYSTEMS, INC.
NOTICE OF EXERCISE
 
(1)
The undersigned hereby elects to purchase ________ shares of Common Stock of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full, together with all
applicable transfer taxes, if any.

 
(2)
Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 
________________________________________________
(Name)
________________________________________________
________________________________________________
________________________________________________
(Address)

(3)
The undersigned represents that it is an accredited investor as such term is
defined in Regulation D of the Securities Act of 1933, as amended, the aforesaid
shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares, all except as in compliance with applicable securities laws.

 
 

       Date       (Signature)    
 
   
(Print Name)
   
 

 
 

 

 
- 8 -

--------------------------------------------------------------------------------

 

LML PAYMENT SYSTEMS, INC.
NOTICE OF ASSIGNMENT OF WARRANT
 
For value received _______________________________________ hereby sells, assigns
 
and transfers unto
_______________________________________________________________
[Please print or type the name and address of Assignee]
 
______________________________________________________________________________
 
the within Warrant, and does hereby irrevocably constitute and appoint
____________________
 
_______________ its attorney to transfer the within Warrant on the books of the
within named
 
Company with full power of substitution on the premises.
 


 
Dated:                                                      
 


 
In the Presence of:
 


 


 

 
- 9 -

--------------------------------------------------------------------------------

 
